               Case 3:18-cv-02279-RS Document 138 Filed 12/28/18 Page 1 of 2



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   CARLOTTA P. WELLS
     Assistant Director
 3   MARSHA STELSON EDNEY
     Senior Trial Counsel
 4   KATE BAILEY
     CAROL FEDERIGHI
 5   Trial Attorneys
     United States Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, NW
 7   Washington, DC 20005
     Tel.: (202) 514-4520
 8   Email: marsha.edney@usdoj.gov

 9   Attorneys for Defendants

10
                                  UNITED STATES DISTRICT COURT
11
                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12

13    STATE OF CALIFORNIA, et al.,

14            Plaintiffs,

15    v.                                               Civil Action No. 3:18-cv-01865-RS and
                                                       Civil Action No. 3:18-cv-02279-RS
16    WILBUR L. ROSS, JR., et al.,

17            Defendants.

18    ____________________________________             NOTICE OF APPEARANCE

19    City of San Jose, et al.,

20             Plaintiffs,

21    v.

22    WILBUR L. ROSS, JR., et al.,

23              Defendants.

24

25

26

27
                      NOTICE OF APPEARANCE– Nos. 3:18-cv-01865-RS and 3:18-cv-02279-RS
28
               Case 3:18-cv-02279-RS Document 138 Filed 12/28/18 Page 2 of 2



 1   TO:    Clerk of Court
            United States District Court
 2          Northern District of California
 3          The undersigned attorney respectfully requests the Clerk to note her appearance and to add
 4
     her as a Filing User to whom Notices of Electronic Filing will be transmitted in this case.
 5
     Dated: December 28, 2018                       Respectfully submitted,
 6
                                                    JOSEPH H. HUNT
 7                                                  Assistant Attorney General
 8
                                                    BRETT A. SHUMATE
 9                                                  Deputy Assistant Attorney General

10                                                  JOHN R. GRIFFITHS
                                                    Director, Federal Programs Branch
11
                                                    /s/Carlotta P. Wells ____
12                                                  CARLOTTA P. WELLS
13                                                  Assistant Branch Director
                                                    United States Department of Justice
14                                                  Civil Division
                                                    P.O. Box 883
15                                                  Washington, DC 20530
                                                    Tel.: (202) 514-4522
16                                                  Email: carlotta.wells@usdoj.gov
17

18

19
20

21

22

23

24

25

26

27
                     NOTICE OF APPEARANCE– Nos. 3:18-cv-01865-RS and 3:18-cv-02279-RS
28
